Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 1 of 10 Page|D #: 1

UNITED STATES DISTRICT C()URT
EASTERN DISTRICT OF NEW YORK

TENLEY HARDIN, lndividually

and on Behalf of All Others Similarly Case No.:
Situated,

Plaintiff, COMPLAINT AND JURY DEMAND
v.

PUTATIVE CLASS ACTION

REGAL CASH GROUP, INC.; DOES l
through lO, inclusive,

Defendant(S).

 

Plaintiff, Tenley Hardin (“Plaintiff’), on behalf of herself and all others similarly situated,

alleges the following upon information and belief based upon personal knowledge:
NATURE OF THE CASE

l. Plaintiff brings this action for herself and others similarly situated seeking damages
and any other available legal or equitable remedies resulting from the illegal actions of REGAL
CASH GROUP, lNC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act,
47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.

.]URISDICTION & VENUE

2. Jurisdiction is proper under 28 U.S.C. § l332(d)(2) because Plaintiff, a resident of
California, seeks relief on behalf of a Class, Which Will result in at least one class member
belonging to a different state than that of Defendant, a NeW York corporation Plaintiff also seeks
up to $1,50().00 in damages for each call in violation of the TCPA, Which, When aggregated among
a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal court

jurisdiction Therefore, both diversity jurisdiction and the damages threshold under the Class

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 2 of 10 Page|D #: 2

Action Faimess Act of 2005 (“CAFA”) are present, and this Court has jurisdiction

3. Venue is proper in the United States District Court for the Eastern District of New

York pursuant to 28 U.S.C. § l39l(b)(l) because Defendant resides within this District.
PARTIES

4. Plaintiff, TENLEY HARDIN (“Plaintiff’), is a natural person residing in Venice,
California and is a “person” as defined by 47 U.S.C. § 153 (39).

5. Defendant, REGAL CASH GROUP, lNC. (“Defendant”), is a small business loan
company, and is a “person” as defined by 47 U.S.C. § 153 (39). Upon information and belief,
Defendant is a domestic corporation dully organized under the laws of the State of New York with
its principal place of business located in Brooklyn, New York.

6. The above-named Defendant, and its subsidiaries and agents, are collectively
referred to as “Defendants.” The true names and capacities of the Defendants sued herein as DOE
DEFENDANTS l through 10, inclusive, are currently unknown to Plaintiff, who therefore sues
such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is legally
responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
Complaint to reflect the true names and capacities of the DOE Defendants when such identities
become known.

7. Plaintiff is informed and believes that at all relevant times, each and every
Defendant was acting as an agent and/or employee of each of the other Defendants and was acting
within the course and scope of said agency and/or employment with the full knowledge and
consent of each of the other Defendants. Plaintiff is informed and believes that each of the acts
and/or omissions complained of herein was made known to, and ratified by, each of the other

Defendants.

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 3 of 10 Page|D #: 3

FACTUAL ALLEGATIONS

8. Beginning in or around July of 2018, Defendant contacted Plaintiff on her cellular
telephone ending in -2480 in an effort to sell or solicit its services.

9. Defendant called Plaintiff on her cellular telephone from phone numbers confirmed
to belong to Defendant, including without limitation (516) 453-6908.

lO. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
§ 227(a)(l) to place its calls to Plaintiff seeking to sell or solicit its business services.

ll. Defendant’s calls constituted calls that were not for emergency purposes as defined
by 47 U.S.C. § 227(b)(l)(A).

12. Defendant’s calls were placed to telephone number assigned to a cellular telephone
service for Which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(l).

l3. Plaintiff is not a customer of Defendant’s services and has never provided any
personal information, including her cellular telephone number, to Defendant for any purpose
whatsoever.

l4. Defendant never received Plaintiffs “prior express consent” to receive calls using
an automatic telephone dialing system or an artificial or prerecorded voice on her cellular
telephone pursuant to 47 U.S.C. § 227(b)(l)(A).

15. Further, Plaintiff requested for Defendant to stop calling Plaintiff during one of the
initial calls from Defendant, thus revoking any prior express consent that had existed and
terminating any established business relationship that had existed, as defined under l6 C.F.R.
310.4(b)(l)(iii)(B).

16. Plaintiff alleges upon information and belief, including without limitation her

experiences as recounted herein, especially her experience of being called despite Defendant’s lack

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 4 of 10 Page|D #: 4

of express consent to call her, that Defendant lacks reasonable policies and procedures to avoid
the violations of the Telephone Consumer Protection act herein described.
CLASS ALLEGATIONS
l7. Plaintiff brings this action individually and on behalf of all others similarly situated,
as a member of two proposed class (hereafter, jointly, “The Classes”). The class concerning the
ATDS claim for no prior express consent (hereafter “The ATDS Class”) is defined as follows:
All persons within the United States who received any
solicitation/telemarketing telephone calls from Defendant to said
person’s cellular telephone made through the use of any automatic
telephone dialing system or an artificial or prerecorded voice and
such person had not previously consented to receiving such calls
within the four years prior to the filing of this Complaint
18. The class concerning the ATDS claim for revocation of consent, to the extent prior
consent existed (hereafter “The ATDS Revocation Class”) is defined as follows:
All persons within the United States who received any
solicitation/telemarketing telephone calls from Defendant to said
person’s cellular telephone made through the use of any automatic
telephone dialing system or an artificial or prerecorded voice and
such person had revoked any prior express consent to receive such
calls prior to the calls within the four years prior to the filing of this
Complaint.
l9. Plaintiff represents, and is a member of, The ATDS Class, consisting of all persons
within the United States who received any solicitation telephone calls from Defendant to said
person’S cellular telephone made through the use of any automatic telephone dialing system or an
artificial or prerecorded voice and such person had not previously not provided their cellular
telephone number to Defendant within the four years prior to the filing of this Complaint.
20. Plaintiff represents, and is a member of, The ATDS Revocation Class, consisting

of all persons within the United States who received any solicitation/telemarketing telephone calls

from Defendant to said person’s cellular telephone made through the use of any automatic

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 5 of 10 Page|D #: 5

telephone dialing system or an artificial or prerecorded voice and such person had revoked any
prior express consent to receive such calls prior to the calls within the four years prior to the filing
of this Complaint.

21. Defendant, its employees and agents are excluded from The Classes. Plaintiff does
not know the number of members in The Classes, but believes The Classes members number in
the thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the
expeditious litigation of the matter.

22. The Classes are so numerous that the individual joinder of all of its members is
impractical While the exact number and identities of The Classes members are unknown to
Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is
informed and believes and thereon alleges that The Classes include thousands of members.
Plaintiff alleges that The Classes members may be ascertained by the records maintained by
Defendant.

23. Plaintiff and members of The ATDS Class and The ATDS Revocation Class were
harmed by the acts of Defendant in at least the following ways: Defendant illegally contacted
Plaintiff and ATDS Class members via their cellular telephones thereby causing Plaintiff and
ATDS Class and ATDS Revocation Class members to incur certain charges or reduced telephone
time for which Plaintiff and ATDS Class and ATDS Revocation Class members had previously
paid by having to retrieve or administer messages left by Defendant during those illegal calls, and
invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class members

24. Common questions of fact and law exist as to all members of The ATDS Class
Which predominate over any questions affecting only individual members of The ATDS Class.

These common legal and factual questions, which do not vary between ATDS Class members, and

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 6 of 10 Page|D #: 6

which may be determined without reference to the individual circumstances of any ATDS Class
members, include, but are not limited to, the following:
a. Whether, within the four years prior to the filing of this Complaint,
Defendant made any telemarketing/solicitation call (other than a call made
for emergency purposes or made with the prior express consent of the called
party) to a ATDS Class member using any automatic telephone dialing
system or any artificial or prerecorded voice to any telephone number
assigned to a cellular telephone service;
b. Whether Plaintiff and the ATDS Class members were damaged thereby, and
the extent of damages for such violation; and
c. Whether Defendant should be enjoined from engaging in such conduct in
the future.

25. As a person that received numerous telemarketing/ solicitation calls from Defendant
using an automatic telephone dialing system or an artificial or prerecorded voice, without
Plaintiff s prior express consent, Plaintiff is asserting claims that are typical of The ATDS Class.

26. Common questions of fact and law exist as to all members of The ATDS
Revocation Class which predominate over any questions affecting only individual members of The
ATDS Revocation Class. These common legal and factual questions, which do not vary between
ATDS Revocation Class members, and which may be determined without reference to the
individual circumstances of any ATDS Revocation Class members, include, but are not limited to,
the following:

a. Whether, within the four years prior to the filing of this Complaint,

Defendant made any telemarketing/solicitation call (other than a call made

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 7 of 10 Page|D #: 7

for emergency purposes or made with the prior express consent of the called
party) to an ATDS Revocation Class member, who had revoked any prior
express consent to be called using an ATDS, using any automatic telephone
dialing system or any artificial or prerecorded voice to any telephone
number assigned to a cellular telephone service;

b. Whether Plaintiff and the ATDS Revocation Class members were damaged
thereby, and the extent of damages for such violation; and

c. Whether Defendant should be enjoined from engaging in such conduct in
the future.

27. As a person that received numerous telemarketing/ solicitation calls from Defendant
using an automatic telephone dialing system or an artificial or prerecorded voice, after Plaintiff
had revoked any prior express consent, Plaintiff is asserting claims that are typical of The ATDS
Revocation Class.

28. Plaintiff will fairly and adequately protect the interests of the members of The
Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.

29. A class action is superior to other available methods of fair and efficient
adjudication of this controversy, since individual litigation of the claims of all Classes members is
impracticable Even if every Classes member could afford individual litigation, the court system
could not. It would be unduly burdensome to the courts in which individual litigation of numerous
issues would proceed. Individualized litigation would also present the potential for varying,
inconsistent, or contradictory judgments and would magnify the delay and expense to all parties
and to the court system resulting from multiple trials of the same complex factual issues. By

contrast, the conduct of this action as a class action presents fewer management difficulties,

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 8 of 10 Page|D #: 8

conserves the resources of the parties and of the court system, and protects the rights of each
Classes member.

30. The prosecution of separate actions by_individual Classes members would create a
risk of adjudications with respect to them that would, as a practical matter, be dispositive of the
interests of the other Classes members not parties to such adjudications or that would substantially
impair or impede the ability of such non-party Class members to protect their interests

31. Defendant has acted or refused to act in respects generally applicable to The Class,
thereby making appropriate final and injunctive relief with regard to the members of the Class as
a whole.

FIRST CAUSE OF ACTION
Negligent Violations of the Telephone Consumer Protection Act
47 U.S.C. §227(b).
On Behalf of the ATDS Class and ATDS Revocation Class

32. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-31.

33. The foregoing acts and omissions of Defendant constitute numerous and multiple
negligent violations of the TCPA, including but not limited to each and every one of the above
cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).

34. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b), Plaintiff and
the Class Members are entitled an award of $500.00 in statutory damages, for each and every
violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

35. Plaintiff and the Class members are also entitled to and seek injunctive relief
prohibiting such conduct in the future.

SECOND CAUSE OF ACTION

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 9 of 10 Page|D #: 9

Knowing and/or Willful Violations of the Telephone Consumer Protection Act
47 U.S.C. §227(b)
On Behalf of the ATDS Class and the ATDS Revocation Class

36. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-31.

37. The foregoing acts and omissions of Defendant constitute numerous and multiple
knowing and/or willfi.il violations of the TCPA, including but not limited to each and every one
of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).

38. As a result ofDefendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff and the Class members are entitled an award of $1.500.00 in statutory damages, for each
and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

39. Plaintiff and the Class members are also entitled to and seek injunctive relief
prohibiting such conduct in the fiiture.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff and members of the class respectfully pray for the following

relief:

A. Certification of the class under Fed. R. Civ. P. 23;

B. On the First Count, as a result of Defendant’s negligent violations of 47 U.S.C.
§227(b)(l), Plaintiff and the Class members are entitled to and request $500 in
statutory damages, for each and every violation, pursuant to 47 U.S.C.
227@)(3)(13);

C. On the Second Count, as a result of Defendant’s willful and/or knowing violations
of 47 U.S.C. §227(b)(l), Plaintiff and the Class members are entitled to and

request treble damages, as provided by statute, up to $1,500, for each and every

Case 1:18-cV-05635-A|\/|D-S.]B Document 1 Filed 10/09/18 Page 10 of 10 Page|D #: 10

violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
D. An Order, pursuant to 47 U.S.C. § 227(b)(3)(A), enjoining Defendants from
violating 47 U.S.C. § 227(b)(2)(D);
E. Attomey’s fees and costs; and
F. Such other and further relief as the Court may deem just and proper.
DEMAND FOR JURY TRIAL
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of
herself and all others similarly situated, demands a trial by jury on all questions of fact raised by
the Complaint.
Dated: October 9, 2018
DeNITTIS OSEFCHEN PRINCE, P.C.

By: /s/ Ross H. Schmierer
Ross H. Schmierer, Esq.
Stephen P. DeNittis, Esq.
525 Route 73 North, Suite 410
Marlton, New Jersey 08053
(T): (856) 797-9951
rschmierer@denittislaw.com
sdenittis@denittislaw.com

LAW OFFICES OF TODD M.
FRIEDMAN, P.C.

Todd M. Friedman, Esq.

Meghan E. George, Esq.

(Pro Hac Vice Applications Forthcoming)
21550 Oxnard St., Suite 780

Woodland Hills, CA 91367

(T): (877) 206-4741
tfriedman@toddflaw.com

Attorneys for Plaintiij

10

